Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 04/23/2021 has been entered. Specification has been reviewed and accepted.

Response to Amendment
This Office Action has been issued in response to amendment filed 09/23/2022 

Response to Arguments
Applicant's arguments filed 09/23/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks on the USC 102 rejection which recites:

“Although Garrit refers to forming a mapping resource using a training data set Garrit does not disclose “compare the values of the physical property to a specified range…”

Examiner notes that applicant’s arguments with respect to claim(s) 1, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
“Garrit does not disclose that the scale and/or offset factor is applied to each respective slice data of the plural slice data”

Examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, applicant’s arguments are not found persuasive. Examiner points to Garrit  [0008] Build material may be deposited, for example on a print bed and processed layer by layer, for example within a fabrication chamber, [0017] dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0051] The object generation instruction in some examples may specify an amount of print agent to be applied to each of a plurality of locations on a layer of build material , [0012] the model data can be processed to generate slices of parallel planes of the model. Each slice may define a portion of a respective layer of build material that is to be solidified or caused to coalesce by the additive manufacturing system, [0015] The object model may comprise data representing at least a portion (in some examples, a slice) of an object to be generated by an additive manufacturing apparatus by fusing a build material, [0052] A further layer of build material may then be formed and the process repeated, for example with the object generation instructions for the next slice.

Claim Objections
Claims 21, and 22 seem to be duplicates both depending from claim 20. Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “compare the values of the physical property to a specified range; determine adjustment values as a function of the locations based on the comparing of the values of the physical property to the specified range ”
The limitations of “compare the values of the physical property to a specified range; determine adjustment values as a function of the locations based on the comparing of the values of the physical property to the specified range” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example “compare”, and “determine” in the context of this claim encompasses that the user mentally could make a decision, or comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “ receive measurement information that represents insignificant extra solution activity of data gathering and transmission by acquiring data and information, and “A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to ” which is simply insignificant extra solution activity of storing and retrieving information in memory the claim also recites elements- :  “and generat
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving and transmitting data which is simply insignificant extra solution activity of receiving data which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim element of the storing instructions is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am.  The claim also recites elements- “and generatto perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “where in the values of the physical property represented by the measurement information are acquired for multiple instances of a 3D object at respective different locations across the build bed of the additive manufacturing machine.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the adjustment values when applied by the additive manufacturing machine are to cause an increase or decrease of a surface thickness of the further 3D object.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the adjustment values when applied by the additive manufacturing machine are to cause an increase or decrease of a surface thickness of the further 3D object.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein an adjustment value of the adjustment values of the map represents a quantity of voxels to add to or subtract from data representing a surface of the further 3D object.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein an adjustment value of the adjustment values when applied by the additive manufacturing machine is to cause erosion of a surface of the further 3D object.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein an adjustment value of the adjustment values when applied by the additive manufacturing machine is to cause growth of a surface of the further 3D object” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the instructions upon execution cause the system to ” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Additionally the claim recites “send the map to the additive manufacturing machine” which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ the comparing, the determining” The claims additionally recite- “the generating ” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Additionally the claim recites “receiving” which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claims additionally recite- “are re-iterated multiple times over a life of the additive manufacturing machine” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable").  Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim inherit abstract ideas from claim 1. The claims additionally recite- “wherein the further 3D object is of a first type, and wherein the instructions upon execution cause the system to”, and “objects built across a build bed by the additive manufacturing machine; and generate a further map that includes adjustment values corresponding to different locations of the additional 3D objects, the adjustment values of the further map when applied by the additive manufacturing machine to modify data representing a 3D object according to a different second type” which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f). Additionally the claim recites “receive measurement information that represents values of a physical property of additional 3D objects as a function of locations of the additional 3D objects” which is simply insignificant extra solution activity of data gathering and transmitting which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claims additionally recite- “objects built across a build bed by the additive manufacturing machine” , and “to be built by the additive manufacturing machine” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable").  Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 1. The claims additionally recite- “wherein the physical property of the 3D objects represents a stiffness of the 3D objects.” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “compare the values of the physical property to a specified range; determine adjustment values as a function of the locations based on the comparing of the values of the physical property to the specified range ”
The limitations of “compare the values of the physical property to a specified range; determine adjustment values as a function of the locations based on the comparing of the values of the physical property to the specified range” are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example “compare”, and “determine” in the context of this claim encompasses that the user mentally could make a decision, or comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements- “ receive measurement information that represents 
Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving and transmitting data which is simply insignificant extra solution activity of receiving data which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) buySAFE Inc. v. Google Inc. (computer receives and sends information over a network). The claim element of the storing instructions is simply insignificant extra solution activity of storing and retrieving information in memory, which is considered to be well-understood, routine, conventional activity- see MPEP 2106.05(d) Versata Dev. Group, Inc. v. SAP Am.  The claim also recites elements- “and generat
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 12. The claims additionally recite- “executable on the processor to: initiate, as part of a calibration operation of the additive manufacturing machine, a 3D build operation by the additive manufacturing machine, a 3D build operation by the additive manufacturing machine to build the plural instances of the 3D object across the build bed which is simply using a computer as a tool to perform abstract ideas -Mere instructions to apply an exception – see MPEP 2106.05(f).. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “wherein the determining of the adjustment values comprises setting a first adjustment value for a first location of the locations based on determining that a first value of the physical property for the first location is outside the specified range, and wherein the adjustment values included in the map comprise the first adjustment value”. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “wherein the setting of the first adjustment value for the first location is based on determining that the first value of the physical property for the first location is greater than the specified range”. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “wherein the determining of the adjustment values comprises setting a different second adjustment value for a second location of the locations based on determining that a second value of the physical property for the second location is less than the specified range, and wherein the adjustment values included in the map comprise the second adjustment value”. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “wherein the determining of the adjustment values comprises setting a third adjustment value for a third location of the locations based on determining that a third value of the physical property for the third location is within the specified range, wherein the adjustment values included in the map comprise the third adjustment value, and wherein the third adjustment value is different from each of the first and second adjustment values”. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites “determining of the adjustment values comprises: setting a first adjustment value for a first location of the locations based on determining that a first value of the physical property for the first location is greater than the specified range, setting a second adjustment value for a second location of the locations based on determining that a second value of the physical property for the second location is less than the specified range, and setting a third adjustment value for a third location of the locations based on determining that a third value of the physical property for the third location is within the specified range, wherein the adjustment values included in the map comprise the first, second, and third adjustment values that are different from one another”. Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 20. The claims additionally recite- “wherein the third adjustment value indicates no adjustment is performed on a 3D object at the third location during a build operation, the first adjustment value indicates an erosion of a surface of a 3D object at the first location during the build operation, and the second adjustment value indicates a growth of a surface of a 3D object at the second location during the build operation” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims inherit abstract ideas from claim 20. The claims additionally recite- “wherein the third adjustment value indicates no adjustment is performed on a 3D object at the third location during a build operation, the first adjustment value indicates an erosion of a surface of a 3D object at the first location during the build operation, and the second adjustment value indicates a growth of a surface of a 3D object at the second location during the build operation” which falls under field of use and technological environment- see MPEP 2106.05(h) Parker v. Flook ("Flook established that limiting an abstract idea to one field of use or adding token post solution components did not make the concept patentable"). Therefore these do not integrate a judicial exception into a practical application or provide significantly more. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-7, 9-14, 16-17, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over  Garrit et al. (US20200223144, herein Garrit), in view of Wang et al. (US20220245304A1, herein Wang).


Regarding claim 1, Garrit teaches A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to ([0067] the mapping resource 404 may be stored as data in a memory or memory resource(s) (for example, a machine readable medium) of the apparatus 400, [0073] FIG. 6 shows a tangible machine-readable medium 600 associated with a processor 602. The machine-readable medium 600 comprises instructions 604 which, when executed by the processor 602, cause the processor 602 to carry out tasks) : receive measurement information that represents a values of a physical property of  three- dimensional (3D) objects as a function of a locations of the 3D objects built across a build bed by an additive manufacturing machine ([0014] in block 102, receiving, at least one processor, object model data representing at least a portion of an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber, [0015] The object model data may for example comprise a Computer Aided Design (CAD) model, and/or may for example be a STereoLithographic (STL) data file. In some examples, the object model data may represent the object or object portion as a plurality of sub-volumes, wherein each sub-volume represents a region of the object which is individually addressable in object generation. In some examples herein, the sub-volumes may be referred to as voxels, i.e. three-dimensional pixels, [0017] a dimensional compensation to apply to the object model data, wherein the dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0008] Build material may be deposited, for example on a print bed and processed layer by layer, for example within a fabrication chamber, [0058] the set of objects from which measurements are acquired  ); and generate a map that includes the adjustment values corresponding to the locations ([0017] dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0025] the predetermined mapping resource may be derived from an inference model, which may be generated using a training dataset derived from objects previously generated using additive manufacturing, [0012] To generate a three-dimensional object from the model using an additive manufacturing system, the model data can be processed to generate slices of parallel planes of the model. Each slice may define a portion of a respective layer of build material that is to be solidified or caused to coalesce by the additive manufacturing system, [0024] mapping resource could comprise a plurality of values which relate to dispersed locations within a fabrication chamber, [0051] The object generation instruction in some examples may specify an amount of print agent to be applied to each of a plurality of locations on a layer of build material ), the adjustment values when applied by the additive manufacturing machine to modify data representing a further 3D object to be built by the additive manufacturing machine ([0025] the predetermined mapping resource may be derived from an inference model, which may be generated using a training dataset derived from objects previously generated using additive manufacturing, [0017] a dimensional compensation to apply to the object model data, wherein the dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0020] the dimensional compensation to apply maybe determined for example based on an analysis of thermal and/or material considerations and the like, according to the method of FIG. 1, the dimensional compensation is determined by use of a mapping resource relating dimensional compensations to intended object placement locations.)
Garrit does not teach compare the values of the physical property to a specified range; determine adjustment values as a function of the location based on the comparing of the values of the physical property to the specified range
Wang teaches compare the values of the physical property to a specified range; determine adjustment values as a function of the location based on the comparing of the values of the physical property to the specified range ([0034] comparing the buckling factor against a calibrated buckling threshold to determine whether the part (or portions of the geometry) will likely buckle or not during sintering. If the green part (e.g., the structure) is determined to be stable, for example, wherein the buckling factor is greater than a calibrated buckling threshold, the computer model of the green part undergo pre-build processing and then sent for manufacturing using an AMM. The pre-build processing may include a pre-build compensation process that adjusts the computer model to account for any predicted distortions (e.g., deformations that do not result in a buckling event), [0056] comparing the lowest buckling factor (BF) against a pre-determined range of threshold values. For example, the threshold range can be defined in three segments: unstable: BF<0.8; potentially unstable (user discretion): 0.8<BF<1.1; and stable: BF>1.1 Stable. In some embodiments, when the BF indicates that the component may be unstable, a redesign of the component may be required. The redesign may include improving weak features as indicated by the buckling mode shape, updating the sintering process and/or the like, [0060] In some embodiments, with the adjustment, the original coordinates of the nodes may be modified), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garrit’s teaching of generating a mapping resource relating to dimensional compensation to intended object placement locations  with Wang’s teaching of comparing physical property  to a specified range in determining the compensations. The combined teaching provides an expected result of comparing physical property to a specified range in determining compensations, and generating a mapping resource relating to dimensional compensation to intended object placement locations. Therefore, one of ordinary skill in the art would be motivated to make the system more accurate when determining the necessary compensations to improve strength.

Regarding claim 2, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 1, wherein the values of the physical property represented by the measurement information are acquired for multiple instances of the 3D object at respective different locations across a build bed of the additive manufacturing machine (Garrit, [0020] dimensional compensation to apply maybe determined for example based on an analysis of thermal and/or material considerations and the like, according to the method of FIG. 1, the dimensional compensation is determined by use of a mapping resource relating dimensional compensations to intended object placement locations, [0008] Build material may be deposited, for example on a print bed and processed layer by layer, for example within a fabrication chamber, [0058] the set of objects from which measurements are acquired )

Regarding claim 3, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 1, wherein the adjustment values when applied by the additive manufacturing machine are to cause an increase or decrease of a surface thickness of the further 3D object (Garrit, [0050] The scale and/or offset factor may be applied to a mesh model of the object or to a voxel model of the object, [0051] generating object generation instructions may comprise determining ‘slices’ of the selected virtual build volume, and rasterising these slices into pixels (or voxels, i.e. three-dimensional pixels). An amount of print agent (or no print agent) may be associated with each of the pixels/voxels. For example, if a pixel relates to a region of a build volume which is intended to solidify, the object generation instructions may be generated to specify that fusing agent should be applied to a corresponding region of build material in object generation. If however a pixel relates to a region of the build volume which is intended to remain unsolidified, then object generation instructions may be generated to specify that no agent, or a coalescence modifying agent such as a detailing agent, may be applied thereto. In addition, the amounts of such agents may be specified in the generated instructions and these amounts may be determined based on, for example, thermal considerations and the like, [0021] An offset factor may specify, for example by a specified distance or a number of voxels, an amount to add or remove from a surface of the object (or a perimeter within a layer). )

Regarding claim 4, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 3, wherein an adjustment value of the adjustment values of the map represents a quantity of voxels to add to or subtract from data representing a surface of the further 3D object (Garrit, [0021] An offset factor may specify, for example by a specified distance or a number of voxels, an amount to add or remove from a surface of the object (or a perimeter within a layer)), [0026] the determined dimensional compensation to the object model data to determine modified object model data. In some examples, where the object model data is described in terms of sub-volumes, such sub-volumes may be added or removed (or eroded). Where the object is, for example, described by a mesh model or the like, the mesh model may be adjusted, expanded or contracted as set out by the determined dimensional compensation. .

Regarding claim 5, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 3, wherein an adjustment value of the adjustment values when applied by the additive manufacturing machine is to cause erosion of a surface of the further 3D object (Garrit, [0021] An offset factor may specify, for example by a specified distance or a number of voxels, an amount to add or remove from a surface of the object (or a perimeter within a layer)), [0026] the determined dimensional compensation to the object model data to determine modified object model data. In some examples, where the object model data is described in terms of sub-volumes, such sub-volumes may be added or removed (or eroded). Where the object is, for example, described by a mesh model or the like, the mesh model may be adjusted, expanded or contracted as set out by the determined dimensional compensation).

Regarding claim 6, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 3, wherein an adjustment value of the adjustment values when applied by the additive manufacturing machine is to cause growth of a surface of the further 3D object (Garrit, [0021] An offset factor may specify, for example by a specified distance or a number of voxels, an amount to add or remove from a surface of the object (or a perimeter within a layer)), [0026] the determined dimensional compensation to the object model data to determine modified object model data. In some examples, where the object model data is described in terms of sub-volumes, such sub-volumes may be added or removed (or eroded). Where the object is, for example, described by a mesh model or the like, the mesh model may be adjusted, expanded or contracted as set out by the determined dimensional compensation).

Regarding claim 7, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 1, wherein the instructions upon execution cause the system to: send the map to the additive manufacturing machine (Garrit, [0071] The control data (for example comprising object generation instructions and/or pint instructions) in this example is generated by the print instructions module 504. The generated control data may, in use thereof, control the additive manufacturing apparatus 500 to generate each of a plurality of layers of the object. This may for example comprise specifying area coverage(s) for print agents such as fusing agents, colorants, detailing agents and the like. In some examples, object generation parameters are associated with object model sub-volumes, [0073] the machine-readable medium 600 comprises instructions 604 which, when executed by the processor 602, cause the processor 602 to carry out tasks, [0078] a processor or processing apparatus may execute the machine-readable instructions. Thus, functional modules of the apparatus (such as the mapping resource 404, the model modification module 406 and/or the print instructions module 504) may be implemented by a processor executing machine-readable instructions stored in a memory, or a processor operating in accordance with instructions embedded in logic circuitry).

Regarding claim 9, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 1, wherein the receiving … and the generating are re-iterated multiple times over a life of the additive manufacturing machine (Garrit, [0058] Inference models may be developed by use of curve fitting, machine learning and/or artificial intelligence techniques. In some examples, the set of objects from which measurements are acquired for forming a training dataset may comprise at least 100 objects, and in other examples may be many times higher, for example comprise sat least 1000, or tens or hundreds of thousands of objects. An inference model based on a training dataset will generally improve with size, but the impact of additional samples reduces as the sample set grows large, [0052] A further layer of build material may then be formed and the process repeated, for example with the object generation instructions for the next slice).
Wang further teaches the comparing, the determining ([0034] comparing the buckling factor against a calibrated buckling threshold to determine whether the part (or portions of the geometry) will likely buckle or not during sintering. If the green part (e.g., the structure) is determined to be stable, for example, wherein the buckling factor is greater than a calibrated buckling threshold, the computer model of the green part undergo pre-build processing and then sent for manufacturing using an AMM. The pre-build processing may include a pre-build compensation process that adjusts the computer model to account for any predicted distortions (e.g., deformations that do not result in a buckling event), [0056] comparing the lowest buckling factor (BF) against a pre-determined range of threshold values. For example, the threshold range can be defined in three segments: unstable: BF<0.8; potentially unstable (user discretion): 0.8<BF<1.1; and stable: BF>1.1 Stable. In some embodiments, when the BF indicates that the component may be unstable, a redesign of the component may be required. The redesign may include improving weak features as indicated by the buckling mode shape, updating the sintering process and/or the like, [0060] In some embodiments, with the adjustment, the original coordinates of the nodes may be modified, [0039] distortion and correction module may optimize the number of iterations until an acceptable pre-distortion is calculated. ), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garrit’s teaching of generating a mapping resource relating to dimensional compensation to intended object placement locations  with Wang’s teaching of comparing physical property  to a specified range in determining the compensations. The combined teaching provides an expected result of comparing physical property to a specified range in determining compensations, and generating a mapping resource relating to dimensional compensation to intended object placement locations. Therefore, one of ordinary skill in the art would be motivated to make the system more accurate when determining the necessary compensations to improve strength.

Regarding claim 10, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 1, wherein the further 3D object is of a first type, and wherein the instructions upon execution cause the system to: receive measurement information that represents values of a physical property of additional 3D objects as a function of locations of the additional 3D objects built across a build bed by the additive manufacturing machine; and generate a further map that includes adjustment values corresponding to different locations of the additional 3D objects, the adjustment values of the further map when applied by the additive manufacturing machine to modify data representing a 3D object according to a different second type to be built by the additive manufacturing machine (Garrit, [0058] Inference models may be developed by use of curve fitting, machine learning and/or artificial intelligence techniques. In some examples, the set of objects from which measurements are acquired for forming a training dataset may comprise at least 100 objects, and in other examples may be many times higher, for example comprise sat least 1000, or tens or hundreds of thousands of objects. An inference model based on a training dataset will generally improve with size, but the impact of additional samples reduces as the sample set grows large, [0052] A further layer of build material may then be formed and the process repeated, for example with the object generation instructions for the next slice, [0017] dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0025] the predetermined mapping resource may be derived from an inference model, which may be generated using a training dataset derived from objects previously generated using additive manufacturing, [0012] To generate a three-dimensional object from the model using an additive manufacturing system, the model data can be processed to generate slices of parallel planes of the model. Each slice may define a portion of a respective layer of build material that is to be solidified or caused to coalesce by the additive manufacturing system, [0008] Build material may be deposited, for example on a print bed and processed layer by layer, for example within a fabrication chamber, [0012] additive manufacturing systems may generate objects based on structural design data ).

Regarding claim 11, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 1, wherein the physical property of the 3D objects represents a stiffness of the 3D objects  (Garrit, [0043] there may be additional descriptors used to determine a dimensional compensation in a model in which an xyz dependence is also determined. Again, the bounds of such additional descriptors (for example, mean wall thickness, object volume, or some other object property, or an operational parameter of the additive manufacturing apparatus) may be determined and sampled to define nodes). (i.e. when stiffness increases with increasing thickness, similarly stiffness decreases with decreasing thickness).

Regarding claim 12, Garrit teaches A system comprising: a processor; and a non-transitory storage medium storing instructions executable on the processor to ([0067] the mapping resource 404 may be stored as data in a memory or memory resource(s) (for example, a machine readable medium) of the apparatus 400, [0073] FIG. 6 shows a tangible machine-readable medium 600 associated with a processor 602. The machine-readable medium 600 comprises instructions 604 which, when executed by the processor 602, cause the processor 602 to carry out tasks): receive measurement information that represents values of a physical property of plural instances of a three-dimensional (3D) object as a function of locations across a build bed of an additive manufacturing machine ([0014] in block 102, receiving, at least one processor, object model data representing at least a portion of an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber, [0015] The object model data may for example comprise a Computer Aided Design (CAD) model, and/or may for example be a STereoLithographic (STL) data file. In some examples, the object model data may represent the object or object portion as a plurality of sub-volumes, wherein each sub-volume represents a region of the object which is individually addressable in object generation. In some examples herein, the sub-volumes may be referred to as voxels, i.e. three-dimensional pixels, [0017] a dimensional compensation to apply to the object model data, wherein the dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber), wherein a first value of the physical property of a first instance of the 3D object at a first location on the build bed satisfies a criterion ([0041] a surface of the part being printed. In those cases, an appropriate range and spacing for those dimensions may be set, [0035] The minimum node may be set to be the origin of coordinates minus half of the difference between the range of the nodes and the printable range, [0036] This means that the minimum node in this example relates to the x,y,z position within the fabrication chamber of (0, −17.5, −20), [0037] example are therefore positioned as follows: {0,50,100,150,200,250}  x), {−17.5,32.5,82.5,132.5,182.5}  y), {−20,30,80,130}  z) ). and a second value of the physical property of a second instance of the 3D object at a second location on the build bed violates the criterion ([0042] Any mean wall thickness values which are outside the minimum-maximum node range may be taken to have a value equal to that of the minimum or the maximum node as appropriate); and generate, a map that includes the adjustment values corresponding to the locations ([0017] dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0025] the predetermined mapping resource may be derived from an inference model, which may be generated using a training dataset derived from objects previously generated using additive manufacturing, [0012] To generate a three-dimensional object from the model using an additive manufacturing system, the model data can be processed to generate slices of parallel planes of the model. Each slice may define a portion of a respective layer of build material that is to be solidified or caused to coalesce by the additive manufacturing system, [0024] mapping resource could comprise a plurality of values which relate to dispersed locations within a fabrication chamber, [0051] The object generation instruction in some examples may specify an amount of print agent to be applied to each of a plurality of locations on a layer of build material ), the adjustment values of map when applied by the additive manufacturing machine to modify data representing a further 3D object to be built by the additive manufacturing machine ([0025] the predetermined mapping resource may be derived from an inference model, which may be generated using a training dataset derived from objects previously generated using additive manufacturing, [0017] a dimensional compensation to apply to the object model data, wherein the dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0020] the dimensional compensation to apply maybe determined for example based on an analysis of thermal and/or material considerations and the like, according to the method of FIG. 1, the dimensional compensation is determined by use of a mapping resource relating dimensional compensations to intended object placement locations.)
Garrit does not teach compare the values of the physical property to a specified range; determine adjustment values as a function of the location based on the comparing of the values of the physical property to the specified range
Wang teaches compare the values of the physical property to a specified range; determine adjustment values as a function of the location based on the comparing of the values of the physical property to the specified range ([0034] comparing the buckling factor against a calibrated buckling threshold to determine whether the part (or portions of the geometry) will likely buckle or not during sintering. If the green part (e.g., the structure) is determined to be stable, for example, wherein the buckling factor is greater than a calibrated buckling threshold, the computer model of the green part undergo pre-build processing and then sent for manufacturing using an AMM. The pre-build processing may include a pre-build compensation process that adjusts the computer model to account for any predicted distortions (e.g., deformations that do not result in a buckling event), [0056] comparing the lowest buckling factor (BF) against a pre-determined range of threshold values. For example, the threshold range can be defined in three segments: unstable: BF<0.8; potentially unstable (user discretion): 0.8<BF<1.1; and stable: BF>1.1 Stable. In some embodiments, when the BF indicates that the component may be unstable, a redesign of the component may be required. The redesign may include improving weak features as indicated by the buckling mode shape, updating the sintering process and/or the like, [0060] In some embodiments, with the adjustment, the original coordinates of the nodes may be modified), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garrit’s teaching of generating a mapping resource relating to dimensional compensation to intended object placement locations  with Wang’s teaching of comparing physical property  to a specified range in determining the compensations. The combined teaching provides an expected result of comparing physical property to a specified range in determining compensations, and generating a mapping resource relating to dimensional compensation to intended object placement locations. Therefore, one of ordinary skill in the art would be motivated to make the system more accurate when determining the necessary compensations to improve strength.

Regarding claim 13, the combination of Garrit and Wang teach  The system of claim 12, wherein the instructions are executable on the processor to , (Garrit, [0073] the machine-readable medium 600 comprises instructions 604 which, when executed by the processor 602, cause the processor 602 to carry out tasks: initiate, as part of a calibration operation of the additive manufacturing machine, a 3D build operation by the additive manufacturing machine to build the plural instances of the 3D object across the build bed ([0020] dimensional compensation to apply maybe determined for example based on an analysis of thermal and/or material considerations and the like, according to the method of FIG. 1, the dimensional compensation is determined by use of a mapping resource relating dimensional compensations to intended object placement locations, [0008] Build material may be deposited, for example on a print bed and processed layer by layer, for example within a fabrication chamber.)


Regarding claim 14, the combination of Garrit and Wang teach  A method of an additive manufacturing machine, comprising: receiving at the additive manufacturing machine (Garrit, [0071] The control data (for example comprising object generation instructions and/or pint instructions) in this example is generated by the print instructions module 504. The generated control data may, in use thereof, control the additive manufacturing apparatus 500 to generate each of a plurality of layers of the object. This may for example comprise specifying area coverage(s) for print agents such as fusing agents, colorants, detailing agents and the like. In some examples, object generation parameters are associated with object model sub-volumes, [0073] the machine-readable medium 600 comprises instructions 604 which, when executed by the processor 602, cause the processor 602 to carry out tasks, [0078] a processor or processing apparatus may execute the machine-readable instructions. Thus, functional modules of the apparatus (such as the mapping resource 404, the model modification module 406 and/or the print instructions module 504) may be implemented by a processor executing machine-readable instructions stored in a memory, or a processor operating in accordance with instructions embedded in logic circuitry). , a map comprising an adjustment values based on a variation of a physical property of a number of three-dimensional (3D) objects built by the additive manufacturing machine ([0014] in block 102, receiving, at least one processor, object model data representing at least a portion of an object that is to be generated by an additive manufacturing apparatus by fusing build material within a fabrication chamber, [0015] The object model data may for example comprise a Computer Aided Design (CAD) model, and/or may for example be a STereoLithographic (STL) data file. In some examples, the object model data may represent the object or object portion as a plurality of sub-volumes, wherein each sub-volume represents a region of the object which is individually addressable in object generation. In some examples herein, the sub-volumes may be referred to as voxels, i.e. three-dimensional pixels, [0017] a dimensional compensation to apply to the object model data, wherein the dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0025] the predetermined mapping resource may be derived from an inference model, which may be generated using a training dataset derived from objects previously generated using additive manufacturing, [0017] a dimensional compensation to apply to the object model data, wherein the dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber), the variation of the physical property being at different locations across a build bed of the additive manufacturing machine ([0020] dimensional compensation to apply maybe determined for example based on an analysis of thermal and/or material considerations and the like, according to the method of FIG. 1, the dimensional compensation is determined by use of a mapping resource relating dimensional compensations to intended object placement locations, [0008] Build material may be deposited, for example on a print bed and processed layer by layer, for example within a fabrication chamber.); generating, based on a representation of a given 3D object, plural slice data for respective slices of the representation of the given 3D object ([0017] dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0025] the predetermined mapping resource may be derived from an inference model, which may be generated using a training dataset derived from objects previously generated using additive manufacturing, [0012] To generate a three-dimensional object from the model using an additive manufacturing system, the model data can be processed to generate slices of parallel planes of the model. Each slice may define a portion of a respective layer of build material that is to be solidified or caused to coalesce by the additive manufacturing system, [0024] mapping resource could comprise a plurality of values which relate to dispersed locations within a fabrication chamber, [0051] The object generation instruction in some examples may specify an amount of print agent to be applied to each of a plurality of locations on a layer of build material ), wherein each slice data of the plural slice data defines a portion of the given 3D object and layers defining a surface thickness of a corresponding slice of the representation of the given 3D object ([0050] The scale and/or offset factor may be applied to a mesh model of the object or to a voxel model of the object, [0051] generating object generation instructions may comprise determining ‘slices’ of the selected virtual build volume, and rasterizing these slices into pixels (or voxels, i.e. three-dimensional pixels). An amount of print agent (or no print agent) may be associated with each of the pixels/voxels. For example, if a pixel relates to a region of a build volume which is intended to solidify, the object generation instructions may be generated to specify that fusing agent should be applied to a corresponding region of build material in object generation. If however a pixel relates to a region of the build volume which is intended to remain unsolidified, then object generation instructions may be generated to specify that no agent, or a coalescence modifying agent such as a detailing agent, may be applied thereto. In addition, the amounts of such agents may be specified in the generated instructions and these amounts may be determined based on, for example, thermal considerations and the like, [0021] An offset factor may specify, for example by a specified distance or a number of voxels, an amount to add or remove from a surface of the object (or a perimeter within a layer), [0043] the bounds of such additional descriptors (for example, mean wall thickness, object volume, or some other object property, or an operational parameter of the additive manufacturing apparatus) may be determined and sampled to define nodes.); applying the map to each respective slice data of the plural slice data during a build [0017] dimensional compensation is determined using a mapping resource relating dimensional compensations to object placement locations within a fabrication chamber, [0051] The object generation instruction in some examples may specify an amount of print agent to be applied to each of a plurality of locations on a layer of build material , [0012] the model data can be processed to generate slices of parallel planes of the model. Each slice may define a portion of a respective layer of build material that is to be solidified or caused to coalesce by the additive manufacturing system, [0015] The object model may comprise data representing at least a portion (in some examples, a slice) of an object to be generated by an additive manufacturing apparatus by fusing a build material, [0052] A further layer of build material may then be formed and the process repeated, for example with the object generation instructions for the next slice.) to add a layer to or remove a layer from the layers of the respective slice data ([0026] In some examples, where the object model data is described in terms of sub-volumes, such sub-volumes may be added or removed (or eroded)) , to produce modified slice data , the adding of a layer or the removing a layer to cause a growth or an erosion of a surface of the given 3D object; and building the given 3D object using the modified slice data ([0021] An offset factor may specify, for example by a specified distance or a number of voxels, an amount to add or remove from a surface of the object (or a perimeter within a layer), [0026] the determined dimensional compensation to the object model data to determine modified object model data. In some examples, where the object model data is described in terms of sub-volumes, such sub-volumes may be added or removed (or eroded). Where the object is, for example, described by a mesh model or the like, the mesh model may be adjusted, expanded or contracted as set out by the determined dimensional compensation).
Regarding claim 16, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 1, wherein the determining of the adjustment values comprises setting a first adjustment value for a first location of the locations based on determining that a first value of the physical property for the first location is outside the specified range, and wherein the adjustment values included in the map comprise the first adjustment value (Garrit, [0042] Any mean wall thickness values which are outside the minimum-maximum node range may be taken to have a value equal to that of the minimum or the maximum node as appropriate, [0055] if a feature has a dimension of around 0.5 mm, this may correspond to 12 voxels at 600 dpi. If three or four voxels are eroded from the side of such a small feature, it will lose approximately 50 to 60% of its cross-section, reducing its size to less than 0.3 mm. Such a feature may be too small to survive cleaning operations, [0034] The nodes may be set such that the printable space is centered between the first and the last values in each dimension… the range of the nodes in each dimension, [0046] FIG. 2B shows an example visualization of a mapping resource )  
Regarding claim 17, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 16, wherein the setting of the first adjustment value for the first location is based on determining that the first value of the physical property for the first location is greater than the specified range (Garrit, Fig. 2B, [0042] Any mean wall thickness values which are outside the minimum-maximum node range may be taken to have a value equal to that of the minimum or the maximum node as appropriate, [0055] if a feature has a dimension of around 0.5 mm, this may correspond to 12 voxels at 600 dpi. If three or four voxels are eroded from the side of such a small feature, it will lose approximately 50 to 60% of its cross-section, reducing its size to less than 0.3 mm. Such a feature may be too small to survive cleaning operations, [0034] The nodes may be set such that the printable space is centered between the first and the last values in each dimension… the range of the nodes in each dimension, [0046] FIG. 2B shows an example visualization of a mapping resource )  .
Regarding claim 18, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 17, wherein the determining of the adjustment values comprises setting a different second adjustment value for a second location of the locations based on determining that a second value of the physical property for the second location is less than the specified range, and wherein the adjustment values included in the map comprise the second adjustment value (Garrit, Fig. 2B, [0042] Any mean wall thickness values which are outside the minimum-maximum node range may be taken to have a value equal to that of the minimum or the maximum node as appropriate, [0055] if a feature has a dimension of around 0.5 mm, this may correspond to 12 voxels at 600 dpi. If three or four voxels are eroded from the side of such a small feature, it will lose approximately 50 to 60% of its cross-section, reducing its size to less than 0.3 mm. Such a feature may be too small to survive cleaning operations, [0034] The nodes may be set such that the printable space is centered between the first and the last values in each dimension… the range of the nodes in each dimension, [0046] FIG. 2B shows an example visualization of a mapping resource )  .
Regarding claim 19, the combination of Garrit and Wang teach  The non-transitory machine-readable storage medium of claim 18, wherein the determining of the adjustment values comprises setting a third adjustment value for a third location of the locations based on determining that a third value of the physical property for the third location is within the specified range, wherein the adjustment values included in the map comprise the third adjustment value, and wherein the third adjustment value is different from each of the first and second adjustment values (Garrit, Fig. 2B, [0042] Any mean wall thickness values which are outside the minimum-maximum node range may be taken to have a value equal to that of the minimum or the maximum node as appropriate, [0055] if a feature has a dimension of around 0.5 mm, this may correspond to 12 voxels at 600 dpi. If three or four voxels are eroded from the side of such a small feature, it will lose approximately 50 to 60% of its cross-section, reducing its size to less than 0.3 mm. Such a feature may be too small to survive cleaning operations, [0034] The nodes may be set such that the printable space is centered between the first and the last values in each dimension… the range of the nodes in each dimension, [0046] FIG. 2B shows an example visualization of a mapping resource )  .
Regarding claim 20, the combination of Garrit and Wang teach  The system of claim 12, wherein the determining of the adjustment values comprises: setting a first adjustment value for a first location of the locations based on determining that a first value of the physical property for the first location is greater than the specified range, setting a second adjustment value for a second location of the locations based on determining that a second value of the physical property for the second location is less than the specified range, and setting a third adjustment value for a third location of the locations based on determining that a third value of the physical property for the third location is within the specified range, wherein the adjustment values included in the map comprise the first, second, and third adjustment values that are different from one another (Garrit, Fig. 2B, [0042] Any mean wall thickness values which are outside the minimum-maximum node range may be taken to have a value equal to that of the minimum or the maximum node as appropriate, [0055] if a feature has a dimension of around 0.5 mm, this may correspond to 12 voxels at 600 dpi. If three or four voxels are eroded from the side of such a small feature, it will lose approximately 50 to 60% of its cross-section, reducing its size to less than 0.3 mm. Such a feature may be too small to survive cleaning operations, [0034] The nodes may be set such that the printable space is centered between the first and the last values in each dimension… the range of the nodes in each dimension, [0046] FIG. 2B shows an example visualization of a mapping resource )  .
Regarding claim 21, the combination of Garrit and Wang teach   The system of claim 20, wherein the third adjustment value indicates no adjustment is performed on a 3D object at the third location during a build operation (Garrit, Fig. 2B, [0027] the scaling factor in relation to that dimension may be set to 1, and if no offset is indicated in a given dimension, the offset factor in relation to that dimension may be set to 0.), the first adjustment value indicates an erosion of a surface of a 3D object at the first location during the build operation, and the second adjustment value indicates a growth of a surface of a 3D object at the second location during the build operation ([0026] where the object model data is described in terms of sub-volumes, such sub-volumes may be added or removed (or eroded). Where the object is, for example, described by a mesh model or the like, the mesh model may be adjusted, expanded or contracted as set out by the determined dimensional compensation).
Regarding claim 22, the combination of Garrit and Wang teach  The system of claim 20, wherein the third adjustment value indicates no adjustment is performed on a 3D object at the third location during a build operation (Garrit, Fig. 2B, [0027] the scaling factor in relation to that dimension may be set to 1, and if no offset is indicated in a given dimension, the offset factor in relation to that dimension may be set to 0.) , the first adjustment value indicates a growth of a surface of a 3D object at the first location during the build operation, and the second adjustment value indicates an erosion of a surface of a 3D object at the second location during the build operation ([0026] where the object model data is described in terms of sub-volumes, such sub-volumes may be added or removed (or eroded). Where the object is, for example, described by a mesh model or the like, the mesh model may be adjusted, expanded or contracted as set out by the determined dimensional compensation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE TRANG FOLLANSBEE/Examiner, Art Unit 2117  
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117